                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

MICHAEL E. LONG, JR.                                                        PLAINTIFF

V.                        CASE NO. 4:18-cv-00177 SWW-BD

LINDSAY PAXTON                                                            DEFENDANT


                                        ORDER

       The Court has received and reviewed the Recommended Disposition

(“Recommendation”) filed by Magistrate Judge Beth Deere. The parties have not filed

objections. After careful review of the Recommendation, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings

in all respects.

       Mr. Long’s claims are DISMISSED without prejudice.

       The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma pauperis

appeal taken from this order and accompanying judgment would be considered frivolous

and not in good faith.

       IT IS SO ORDERED, this 30th day of January, 2019.


                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE




 
